Citation Nr: 1403726	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-49 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin rash on the groin, neck and lips, to include as due to an undiagnosed Gulf War illness. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to September 1991, with additional periods of service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), in which the RO declined to reopen the previously denied claim for service connection for a skin rash because no new and material evidence had been received.  The Veteran appealed, and in July 2011, the Board reopened the claim and it for additional development.  


FINDING OF FACT

The Veteran does not have a skin rash on the groin, neck and/or lips, that is related to his service. 


CONCLUSION OF LAW

A skin rash on the groin, neck and/or lips is not related to service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a skin rash on the groin, neck and lips, to include as due to an undiagnosed illness.  

In August 1995, the Veteran filed a claim for service connection for a rash.  In April 1997, the RO denied the Veteran's claim.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In May 2008, the Veteran filed to reopen the claim.  In March 2009, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran appealed, and in July 2011, the Board reopened the claim and remanded it for additional development.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2013). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).  

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).   


By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) ; Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez  v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  

The Veteran's service treatment reports do not show any relevant treatment, complaints, or diagnoses.  A February 1989 report notes that his skin was normal on examination.  An examination report, dated in May 1990, shows that his skin was clinically evaluated as normal.  An associated "report of medical history" shows that he indicated that he did not have a history of skin disease.  A separation examination report is not of record.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1991 and 2012.  

A VA examination report, dated in November 1991, shows that his skin was found to be normal on examination.  There was no relevant diagnosis.

A VA Persian Gulf Protocol examination report, dated in March 1993, shows that the Veteran reported that he did not have any illnesses while serving in Saudi Arabia, or Kuwait, but that since his return he had had symptoms that included a groin rash.  An examination of the skin was negative.  There was no relevant diagnosis.  

A VA general medical examination report, dated in May 1995, shows that the Veteran reported a two-year history of a rash on the back of his neck.  On examination, there was a hardly-visible 1/2-inch area of popular lesions at the base of the occipital region which "was so near normal I had to get the patient to find it for me."  The skin was otherwise within normal limits.  The relevant diagnosis was minimal dermatitis, neck.  

VA progress notes, dated between 1994 and 2012, show that in January 1995, the Veteran was noted to have mild folliculitis, tinea cruris/corpus, and dry lips.  He received follow-up treatment in March 1995.  In September and December of 1995, the Veteran was noted to have skin rashes.  Thereafter, multiple reports show that the Veteran was noted to have folliculitis, pseudofolliculitis barbae, and tinea cruris.  Beginning in about 2004, he was repeatedly noted to have psoriasis.  Reports dated in 2012 note cellulitis.  

Private treatment reports from Metropolitan Durham Medical Associates, dated between 1993 and 1995, show that the Veteran was treated for skin symptoms between January and February of 1995.  The reports note a groin rash, chapped lips, and skin changes of questionable etiology. 

A decision of the Social Security Administration (SSA), dated in June 2005, shows that the SSA determined that the Veteran was disabled as of March 2004 due to disorders not pertinent to this appeal.  

In July 2011, the Board remanded the claim, and directed that the Veteran be afforded an examination, to include an etiological opinion.

A VA disability benefits questionnaire (DBQ), dated in September 2012, shows that the examiner, a physician, indicated that the Veteran's claims file had been reviewed.  The Veteran reported a history of psoriasis for over 12 years, with his first diagnosis in 2004.  The report notes that he had a history of folliculitis, to include at the left thigh, as of 2012, and psoriasis, as of 2004.  The examiner concluded the following: the Veteran's psoriasis is not due to his service, to include an undiagnosed disability due to Persian Gulf service.  It is a diagnosed disease with a partially-explained etiology, i.e., it is due to a genetic abnormality, and it is not a symptom of any other disorder.  The Veteran was diagnosed with psoriasis in 2004, and he is shown to have a history of both tobacco smoking and alcohol use, which can be trigger factors.  The Veteran has a normal white cell count and there is no problem with his immunity.  The examiner further concluded that the Veteran's left thigh blister and folliculitis  were not due to his service, to include due to an undiagnosed disability due to Persian Gulf service.  The examiner explained that it was unrelated to his psoriasis, is not a symptom of any other disorder, and that it is a diagnosed disease.  The examiner explained that it can occur in individuals without any predisposition.  The Veteran has three risk factors for this disorder: obesity, smoking, and alcohol use.  It is a well-described pathogenesis.  It is simply inflammation of the hair follicle that can and does occur in any individual.  

As an initial matter, the Board notes that the Veteran's service records show that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  

The Board finds that the claim must be denied.  The Veteran He has not claimed to have any skin symptoms while in service, nor is he shown to have received any relevant treatment during service.  Thus, he is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker.  In this regard, the earliest post-service medical findings of skin symptoms are dated in 1995.  This is about four years after separation from service.  The Board further finds that the opinion in the September 2012 VA DBQ is highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered a July 2004 medical statement from the Veteran's treating VA primary care physician that appears to suggest a medical link between the Veteran's skin disorders and his period of service in Persian Gulf War.  The VA primary care physician stated that "it is my professional opinion that [the Veteran] has additional medical conditions that are a direct result from his wartime experience in the Persian Gulf."  She went on to list the Veteran's various conditions, which included his current skin disorders.  However, this opinion is afforded no probative value, as it is not shown to have been based on a review of the Veteran's claims files, or any other detailed and reliable medical history.  Prejean.  In addition, this physician did not provide anything more than a summary conclusion, which is without citation to clinical findings during service or thereafter.  Neives-Rodriguez.  Accordingly, this evidence is insufficiently probative to warrant a grant of the claim.  

With regard to the application of 38 C.F.R. § 3.317, the Board finds that the preponderance of the evidence is against the claim that the Veteran has a skin disorder due to an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  The September 2012 VA DBQ opinion shows that the examiner stated that the Veteran does not have an undiagnosed illness involving his skin.  This opinion is considered highly probative, as the examiner's opinion is shown to have been based on a review of the Veteran's claims file and it is accompanied by a sufficient explanation.  Prejean; Neives-Rodriguez.  The Veteran is shown to have folliculitis/pseudofolliculitis barbae, and psoriasis.  These are diagnosed conditions, and service connection therefore may not be granted for symptoms of these conditions on this basis.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez  v. Principi, 19 Vet. App. 1, 10 (2004).  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied on any basis.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has not claimed to have had skin symptoms during service, or to have had a continuity of skin symptoms since his service.  A skin disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is similarly not competent to state whether or not he has an undiagnosed illness, and whether the claimed condition is related to his service.  The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that the Veteran is not shown to have an undiagnosed illness, or a diagnosed medically unexplained chronic multi-symptom illness, involving his skin.  An etiological opinion has been obtained that weighs against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.     

In July 2011, the Board remanded this claim.  The Board directed that the RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  In August 2011, the Veteran was sent a duty-to-assist letter that was incompliance with the Board's remand, and which requested the Veteran to identify any relevant private health care treatment which was not currently of record.  However, there is no record of a response.  In addition, VA reports, dated to 2012, were obtained and have been associated with the claims file.  The Board further directed that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present skin disability.  In September 2012, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



ORDER

The appeal is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


